DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Prior Art
The prior art of Bauer et al. (US 2017/0099199) discloses a system and method for providing device usage data determine if the actual device engagement time is at least as long as the minimum device engagement time, and in response to determining that 
the actual device engagement time is at least as long as the minimum device  engagement time, determine the action taken by the handheld device.
		The prior art of Dempsey et al. (US 2014/0379285 A1) discloses system and method for remotely determining a battery characteristic having whether the current charge level of the energy storage device reaches a predetermined threshold, and in  response to determining that the current charge level of the energy storage device reaches the predetermined threshold, sending, by the computing device,  an alert indicating the current charge level. 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or fairly suggest, in combination with the rest of the limitations of the claims,
a state determination unit configured to determine a state of the secondary battery using the deformation amount detected by the deformation amount detector when the touch panel is in the non-touch state based on a determination result of the touch determination unit, as recited in the independent claim 1;
a control method for controlling an electronic apparatus having a state determination step of determining a state of the secondary battery using the deformation amount detected by the deformation amount detector when the touch panel is in a non-touch state based on the determination result in the touch determination step, as recited in the independent claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                                                                                                                                                                                                                         
March 30, 2021